                                        Case 2:18-bk-20151-ER        Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00          Desc
                                                                      Main Document     Page 1 of 13


                                          1   SAMUEL R. MAIZEL (Bar No. 189301)
                                              samuel.maizel@dentons.com
                                          2   TANIA M. MOYRON (Bar No. 235736)
                                              tania.moyron@dentons.com
                                          3   NICHOLAS A. KOFFROTH (Bar No. 287854)
                                              nicholas.koffroth@dentons.com
                                          4   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          5   Los Angeles, California 90017-5704
                                              Tel: (213) 623-9300 / Fax: (213) 623-9924
                                          6
                                              Attorneys for the Chapter 11 Debtors and
                                          7   Debtors In Possession

                                          8                            UNITED STATES BANKRUPTCY COURT
                                          9                   CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

                                         10    In re                                         Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                               VERITY HEALTH SYSTEM OF                       Jointly Administered with:
                                         11
                                               CALIFORNIA, INC., et al.,                     Case No. 2:18-bk-20162-ER
                                                                                             Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                         12
           (213) 623-9300




                                                       Debtors and Debtors In Possession.    Case No. 2:18-bk-20164-ER
                                                                                             Case No. 2:18-bk-20165-ER
                                         13                                                  Case No. 2:18-bk-20167-ER
                                               • Affects All Debtors                         Case No. 2:18-bk-20168-ER
                                         14
                                               • Affects Verity Health System of             Case No. 2:18-bk-20169-ER
                                                 California, Inc.                            Case No. 2:18-bk-20171-ER
                                         15
                                               • Affects O’Connor Hospital                   Case No. 2:18-bk-20172-ER
                                         16    • Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20173-ER
                                               • Affects St. Francis Medical Center          Case No. 2:18-bk-20175-ER
                                         17    • Affects St. Vincent Medical Center          Case No. 2:18-bk-20176-ER
                                               • Affects Seton Medical Center                Case No. 2:18-bk-20178-ER
                                         18    • Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20179-ER
                                               • Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20180-ER
                                                 Foundation                                  Case No. 2:18-bk-20181-ER
                                         19
                                               • Affects St. Francis Medical Center of       Chapter 11 Cases
                                         20      Lynwood Foundation                          Hon. Judge Ernest M. Robles
                                               • Affects St. Vincent Foundation
                                         21    • Affects St. Vincent Dialysis Center, Inc.   DEBTORS’ NOTICE OF MOTION AND
                                               • Affects Seton Medical Center Foundation     MOTION FOR ENTRY OF AN ORDER
                                         22    • Affects Verity Business Services            PURSUANT TO SECTION 1121 OF THE
                                               • Affects Verity Medical Foundation           BANKRUPTCY CODE EXTENDING THE
                                         23    • Affects Verity Holdings, LLC                EXCLUSIVE PERIODS TO FILE A
                                               • Affects De Paul Ventures, LLC               CHAPTER 11 PLAN AND SOLICIT
                                         24    • Affects De Paul Ventures - San Jose         ACCEPTANCES; MEMORANDUM OF
                                                 Dialysis, LLC                               POINTS AND AUTHORITIES;
                                         25                                                  DECLARATION OF RICHARD G. ADCOCK
                                                        Debtors and Debtors In Possession.   Hearing:
                                         26                                                  Date:     February 4, 2020
                                                                                             Time:     10:00 a.m.
                                         27                                                  Location: Courtroom 1568
                                                                                                       255 East Temple Street
                                         28                                                            Los Angeles, California 90012-3300

                                                                                              -1-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                   Desc
                                                                     Main Document     Page 2 of 13


                                          1           PLEASE TAKE NOTICE that at the above referenced date, time and location, Verity

                                          2   Health System of California, Inc., a California nonprofit benefit corporation and the Debtor herein,

                                          3   and the above-referenced affiliated entities, the debtors and debtors in possession in the above-

                                          4   captioned chapter 11 bankruptcy cases (collectively, the “Debtors”), will move (the “Motion”) the

                                          5   Court for entry of an order, pursuant to § 1121 of title 11 of the United States Code, extending the

                                          6   exclusivity periods to March 2, 2020 (filing a plan) and April 30, 2020 (obtaining acceptances).

                                          7   The requested deadlines are subject to the limitations of § 1121(d)(2) as modified by Rule

                                          8   9006(a)(1)(C).

                                          9           PLEASE TAKE FURTHER NOTICE that the Motion is based on this Notice and
                                         10   Motion, the attached Memorandum of Points and Authorities and the Declaration of Richard G.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Adcock, the Declaration of Richard Adcock in Support of Emergency First-Day Motions [Docket
         DENTONS US LLP




                                         12   No. 8] (the “First-Day Declaration”), the arguments of counsel, and other admissible evidence
           (213) 623-9300




                                         13   properly brought before the Court at or before the hearing on this Motion, if any. In addition, the

                                         14   Debtors request that the Court take judicial notice of all documents filed with the Court in this case.

                                         15           PLEASE TAKE FURTHER NOTICE that any party opposing or responding to the

                                         16   Motion must file and serve the response (“Response”), pursuant to LBR 9013-1(f), on the moving

                                         17   party and the United States Trustee not later than 14 days before the date designated for the hearing.

                                         18   A Response must be a complete written statement of all reasons in opposition thereto or in support,

                                         19   declarations and copies of all evidence on which the responding party intends to rely, and any

                                         20   responding memorandum of points and authorities.

                                         21           PLEASE TAKE FURTHER NOTICE that, pursuant to LBR 9013-1(h), the failure to file

                                         22   and serve a timely objection to the Motion may be deemed by the Court to be consent to the relief

                                         23   requested herein.

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                               -2-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER     Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00       Desc
                                                                   Main Document     Page 3 of 13


                                          1    Dated: January 1, 2020                   DENTONS US LLP

                                          2                                             SAMUEL R. MAIZEL
                                                                                        TANIA M. MOYRON
                                          3                                             NICHOLAS A. KOFFROTH

                                          4                                             By     /s/ Tania M. Moyron
                                                                                               Tania M. Moyron
                                          5
                                                                                        Attorneys for the Chapter 11 Debtors and
                                          6                                             Debtors In Possession
                                          7

                                          8

                                          9
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                      -3-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                   Desc
                                                                     Main Document     Page 4 of 13


                                          1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                          2                                           I.     INTRODUCTION

                                          3           Verity Health System of California, Inc., a California nonprofit benefit corporation and the

                                          4   Debtor herein (“VHS”), and the above-referenced affiliated entities, the debtors and debtors in

                                          5   possession (collectively, the “Debtors”) in the above-captioned chapter 11 bankruptcy cases (the

                                          6   “Cases”), respectfully request the entry of an order (i) extending the Debtors’ exclusive right to file

                                          7   a plan of reorganization and gain acceptances of a plan of reorganization from the current deadlines

                                          8   to new deadlines of March 2, 2020 (filing a plan) and April 30, 2020 (obtaining acceptances),

                                          9   pursuant to 11 U.S.C. § 1121(d),1 and (ii) granting the Debtors such other and further relief as is
                                         10   just an proper. The requested deadlines are subject to the limitations of § 1121(d)(2) as modified
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   by Rule 9006(a)(1)(C).2
         DENTONS US LLP




                                         12                             II.    JURISDICTION, VENUE AND BASIS
           (213) 623-9300




                                         13           The Court has subject matter jurisdiction to consider and determine this Motion pursuant to

                                         14   28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The

                                         15   Debtors consent to entry of final orders and judgments by the bankruptcy judge. Venue is proper

                                         16   before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicate for the relief

                                         17   requested herein is § 1121(d).

                                         18                                    III.        STATEMENT OF FACTS

                                         19   A.      General Background.

                                         20           1.      On August 31, 2018 (the “Petition Date”), the Debtors each filed a voluntary petition

                                         21   for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). Since

                                         22   the commencement of their Cases, the Debtors have been operating their businesses as debtors in

                                         23   possession pursuant to §§ 1107 and 1108.

                                         24   1
                                                Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11
                                         25   U.S.C. §§ 101-1532. All “Rule” references are to the Federal Rules of Bankruptcy Procedure. All
                                              references to “LBR” are to the Local Bankruptcy Rules of the United States Bankruptcy Court for
                                         26   the Central District of California.
                                              2
                                         27    The 18-month exclusivity limitation for the filing of a plan is Saturday, February 29, 2020. See
                                              § 1121(d)(2)(A). The period is extended to Monday, March 2, 2020 pursuant to Rule
                                         28   9006(a)(1)(C).

                                                                                                -4-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER        Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                    Desc
                                                                      Main Document     Page 5 of 13


                                          1           2.      As of the Petition Date, VHS, the hospitals, and their affiliated entities (collectively,

                                          2   “Verity Health System”) operated as a nonprofit health care system, with approximately 1,680

                                          3   inpatient beds, six active emergency rooms, a trauma center, eleven medical office buildings, and

                                          4   a host of medical specialties, including tertiary and quaternary care. Declaration of Richard G.

                                          5   Adcock in Support of Emergency First-Day Motions [Docket No. 8] (“First-Day Declaration”), at

                                          6   4, ¶ 12. Additional background facts on the Debtors, including an overview of the Debtors’

                                          7   business, information on the Debtors’ capital structure and additional events leading up to these

                                          8   chapter 11 Cases, are contained in the First-Day Declaration.

                                          9           3.      On September 14, 2018, the Office of the United States Trustee appointed an
                                         10   Official Committee of Unsecured Creditors in these chapter 11 Cases [Docket No. 197].
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   B.      Sales of the Hospitals and Current Status
         DENTONS US LLP




                                         12           4.      On December 27, 2018, the Court entered an order approving the sale of assets
           (213) 623-9300




                                         13   (excluding cash, accounts receivables and causes of action) of O’Connor Hospital and Saint Louise

                                         14   Regional Hospital to the County of Santa Clara, a political subdivision of the State of California

                                         15   [Docket No. 1153]. The sale closed on February 28, 2019.

                                         16           5.      On May 2, 2019, the Court approved the sale of substantially all of the assets of St.

                                         17   Francis Medical Center, St. Vincent Medical Center, St. Vincent Dialysis Center and Seton Medical

                                         18   Center, including Seton Coastside, to Strategic Global Management, Inc. (“SGM” and the “SGM

                                         19   Sale,” respectively). [Docket No. 2306] pursuant to that certain asset purchase agreement [Docket

                                         20   No. 2305-1] (the “SGM APA”). On November 27, 2019, the Court entered an order [Docket No.

                                         21   3724] finding that SGM was obligated to close the SGM Sale not later than December 5, 2019.

                                         22   SGM did not close the SGM Sale on December 5, 2019.

                                         23           6.      On November 24, 2019, the Debtors filed a status report [Docket No. 3692]
                                         24   addressing the status of the SGM Sale and the Debtors’ proposed plan for an expeditious resolution
                                         25   of these Cases in the event the SGM Sale did not close (“Plan B”). The Debtors filed a detailed
                                         26   description of Plan B under seal [Docket No. 3704]. The Debtors are beginning to implement Plan
                                         27   B as a result of SGM not closing the SGM Sale.
                                         28

                                                                                                -5-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                 Desc
                                                                     Main Document     Page 6 of 13


                                          1   D.      Status of Debtors’ Plan of Liquidation.

                                          2           7.      The Debtors currently have the exclusive right to file a plan and solicit acceptances

                                          3   under § 1121(d). After entering similar orders [Docket Nos. 899, 2520, 3039], on December 6,

                                          4   2019, the Court entered an order extending the exclusive period that the Debtors can file and solicit

                                          5   votes on a plan to December 31, 2019 and solicit acceptances to February 29, 2019. Docket No.

                                          6   3769.

                                          7           8.      On September 3, 2019, the Debtors filed the Debtors’ Chapter 11 Plan of

                                          8   Liquidation (Dated September 3, 2019) [Docket No. 2993] (the “Plan”) and related Disclosure

                                          9   Statement Describing Debtors’ Chapter 11 Plan of Liquidation (Dated September 3, 2019) [Docket
                                         10   No. 2994] (the “Disclosure Statement”). The closing of the SGM Sale is one of the conditions
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   precedent to the “Effective Date” of the Plan. See Plan §12.1 at 56.
         DENTONS US LLP




                                         12           9.      On September 4, 2019, the Debtors filed the Motion of the Debtors for an Order
           (213) 623-9300




                                         13   Approving: (I) Proposed Disclosure Statement; (II) Solicitation and Voting Procedures; (III)

                                         14   Notice and Objection Procedures for Confirmation of Debtors’ Plan; and (IV) Granting Related

                                         15   Relief [Docket No. 2995] (the “Disclosure Statement Motion”), seeking approval of (i) the

                                         16   Disclosure Statement, (ii) proposed solicitation and voting procedures, (iii) proposed notice and

                                         17   objection procedures for confirmation of the Plan, and (iv) related relief.

                                         18           10.     On September 18, 2019, certain parties in interest filed responses and oppositions to

                                         19   the Disclosure Statement Motion. See Docket Nos. 3079, 3084, 3086, 3087, 3089, 3090, 3092,

                                         20   3094. On October 17, 2019, the Court approved a stipulation for other parties’ response dates to

                                         21   allow continued negotiations regarding the Disclosure Statement Motion. See Docket No. 3394.

                                         22   The Debtors made significant progress in resolving a number of matters raised by stakeholders

                                         23   regarding the Disclosure Statement and the Plan. Nevertheless, the Debtors sought and obtained

                                         24   continuances of the hearing on the Disclosure Statement Motion in light of the uncertainties

                                         25   surrounding whether SGM would close the SGM Sale. See Docket Nos. 3120, 3260, 3389, 3506,

                                         26   3594, 3633, 3724, 3791.

                                         27           11.     On December 10, 2019, the Court entered an order continuing the deadline for the

                                         28   Debtors to file an omnibus reply in support of the Disclosure Statement Motion to December 23,

                                                                                              -6-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                  Desc
                                                                     Main Document     Page 7 of 13


                                          1   2019 and setting a hearing on December 30, 2019, at 10:00 a.m. (Pacific Time). On December 23,

                                          2   2019, the Debtors filed a notice [Docket No. 3853] providing that the Debtors would not file an

                                          3   omnibus reply in support of the Disclosure Statement Motion. On December 26, 2019, the Court

                                          4   entered an order [Docket No. 3859] vacating the December 30, 2019 hearing date “[g]iven the

                                          5   likelihood that the Debtors will be filing an amended and restated plan of liquidation.” See Docket

                                          6   No. 3859, at 2.

                                          7                                          IV.     ARGUMENT

                                          8           Section 1121(d) grants this Court authority to extend the Debtors’ exclusivity period “for

                                          9   cause” up to 18 months after the petition date for filing a plan and 20 months after the petition date
                                         10   for solicitation. 11 U.S.C. §§ 1121(d). Although the term “cause” is not defined by the Bankruptcy
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Code, it invites flexibility “in order to allow the debtor to reach an agreement.” In re McLean
         DENTONS US LLP




                                         12   Indus., Inc., 87 B.R. 830, 833 (Bankr. S.D.N.Y. 1987) (quoting H.R. Rep. No. 595, 95th Cong., 2d
           (213) 623-9300




                                         13   Sess. 231 (1978), reprinted in 1978 U.S.C.C.A.N. 5963, 6190). This is because a debtor should be

                                         14   given a reasonable opportunity to negotiate an acceptable plan with creditors and to prepare

                                         15   adequate financial and non-financial information concerning the ramifications of any proposed plan

                                         16   for disclosure to creditors. See, e.g., Id. at 833-34; In re Texaco Inc., 76 B.R. 322, 327 (Bankr.

                                         17   S.D.N.Y. 1987).

                                         18           “A decision whether to extend or terminate exclusivity for cause is within the discretion of

                                         19   the bankruptcy court and is fact-specific.” In re New Meatco Provisions, LLC, 2014 WL 917335,

                                         20   at *3 (Bankr. C.D. Cal. Mar. 10, 2014) (citations omitted); In re Pan Am. Hosp. Corp., 2006 WL

                                         21   8434254, at *5 (S.D. Fla. Sept. 6, 2006). Courts examine a number of factors to determine whether

                                         22   “cause” exists to extend an exclusivity period. These factors include the following: the size and

                                         23   complexity of the cases; the existence of good faith progress; the necessity of sufficient time to

                                         24   negotiate and prepare adequate information; whether the debtor is paying its debts as they become

                                         25   due; whether the debtor has demonstrated reasonable prospects for filing a viable plan; whether the

                                         26   debtor has made progress negotiating with creditors; the length of time a case had been pending;

                                         27   whether the debtor is seeking an extension to pressure creditors; and whether or not unresolved

                                         28   contingencies exist. See id. A “transcendent consideration” in deciding whether to extend

                                                                                              -7-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                 Desc
                                                                     Main Document     Page 8 of 13


                                          1   exclusivity is “whether adjustment of exclusivity will facilitate moving the case forward toward a

                                          2   fair and equitable resolution.” In re Henry Mayo Newhall Mem’l Hosp., 282 B.R. 444, 453 (B.A.P.

                                          3   9th Cir. 2002) (affirming extension of exclusivity in chapter 11 case of non-profit hospital).

                                          4           Here, the Debtors submit that sufficient “cause” exists pursuant to § 1121(d) to extend the

                                          5   exclusivity periods as the Debtors focus on implementing value-maximizing alternatives pursuant

                                          6   to Plan B and preparing an amended and restated Plan and Disclosure Statement. Additionally, the

                                          7   Debtors submit sufficient “cause exists” to further extend the deadlines for the following reasons:

                                          8           Size and Complexity of the Cases. These are complex, “mega” chapter 11 Cases, and are

                                          9   almost certainly the second largest hospital bankruptcy case in American history. Selling the
                                         10   Debtors’ remaining non-profit hospitals following the termination of the SGM APA and
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   implementation of Plan B raises issues of healthcare regulatory law, labor law, mergers and
         DENTONS US LLP




                                         12   acquisitions law, and bankruptcy law, among other fields. Although many of these issues were
           (213) 623-9300




                                         13   addressed in the context of the SGM Sale, the Debtors may be required to revisit the prior

                                         14   resolutions in the context of any transactions under Plan B. Moreover, the Debtors’ corporate

                                         15   structure is complex and maintaining the Debtors’ operations during the transition to Plan B will

                                         16   require significant care and attention. Further, there are numerous pending medical malpractice,

                                         17   personal injury and employment law related cases which the Court has allowed to proceed through

                                         18   relief from the automatic stay, and vendors which require substantial negotiations to maintain

                                         19   relationships.

                                         20           Good Faith Progress. The Debtors have made significant progress in these Cases. The

                                         21   Debtors continue to operate their Hospitals and also (i) negotiated and closed the SCC Sale,

                                         22   (ii) negotiated and obtained Court approval of the sale of the remaining four Debtor Hospitals to

                                         23   SGM, (iii) resolved many cure issues related to executory contracts and leases in connection with

                                         24   the SCC and SGM Sales, (iv) reached conditional written agreements with all applicable labor

                                         25   unions under §§ 1113 and 1114, (v) obtained a stipulated Court order finding that the assets subject

                                         26   to the SGM Sale could be sold free and clear of certain conditions imposed by the Attorney General,

                                         27   (vi) obtained stipulated resolutions concerning the proposed transfer of Medicare and Medi-Cal

                                         28   provider agreements, (vii) engaged in substantial motions practice (and now appellate practice)

                                                                                              -8-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER        Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                    Desc
                                                                      Main Document     Page 9 of 13


                                          1   with SGM concerning SGM’s obligation to close the SGM Sale, (viii) sold other assets approved

                                          2   by various orders entered by the Court, (ix) filed the Plan and Disclosure Statement, and

                                          3   (x) attended to administrative compliance materials such as the Monthly Operating Reports. In

                                          4   connection therewith, the Debtors have dedicated a substantial amount of time to preparing and

                                          5   filing motions, other pleadings, documents and orders.

                                          6           Further, the Debtors have dedicated substantial resources to organizing Plan B since the

                                          7   SGM Sale did not close. In connection with Plan B, the Debtors have sought and obtained from

                                          8   their prepetition secured creditors a stipulated extension of their access to cash collateral to continue

                                          9   operations as they implement Plan B.
                                         10           Necessity of Sufficient Time to Negotiate and Prepare Adequate Information. The Debtors
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   drafted and filed their Plan and Disclosure Statement, and negotiated with major constitutes in these
         DENTONS US LLP




                                         12   Cases concerning the Plan. The Debtors made significant progress in resolving objections to the
           (213) 623-9300




                                         13   Plan and Disclosure statement. However, the Debtors must prepare adequate information related

                                         14   to the recent termination of the SGM APA and the implementation of Plan B. Both recent

                                         15   developments will require material modifications to the current Plan and Disclosure Statement.

                                         16   Consequently, the Debtors seek an extension to allow them to continue to address these issues while

                                         17   retaining exclusivity (including amendments to the Plan).

                                         18           Paying Debts as They Become Due.            The Debtors are paying their ordinary course

                                         19   administrative expenses as they come due. The Debtors have paid over $16 million in critical

                                         20   vendor payments to prepetition creditors, and they continue to pay postpetition obligations when

                                         21   and as they come due. Further, the Debtors are current with respect to their reporting and payment

                                         22   requirements to the Office of the United States Trustee and other requirements of the Bankruptcy

                                         23   Code and Rules.

                                         24           Prospects for Filing a Viable Plan and Progress Negotiating with Creditors. The Debtors

                                         25   made significant progress in the negotiation of the Plan.

                                         26           Length of Time the Cases Have Been Pending.              The Cases have been pending for

                                         27   approximately 16 months as of the date of this Motion. However, the SGM Sale—which has been

                                         28   pending for nearly a year and upon which the Plan was premised—only recently did not close,

                                                                                                -9-
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                 Desc
                                                                     Main Document    Page 10 of 13


                                          1   which has required the Debtors to shift to Plan B. The Debtors propose to continue their exclusivity

                                          2   deadlines to the 18 and 20 month exclusivity and solicitation deadlines set forth in § 1121(d)(2).

                                          3           Whether the Extension is Sought to Pressure Creditors. The Debtors seek this extension for

                                          4   good faith purposes, and to allow these Cases to move forward to a successful conclusion.

                                          5           Existence of Unresolved Contingencies. Unresolved contingencies do exist, including the

                                          6   necessity to pursue alternative, value-maximizing sale transactions under Plan B.

                                          7           Accordingly, the standards for the requested extension are satisfied. The “adjustment of

                                          8   exclusivity will facilitate moving the [bankruptcy process] forward toward a fair and equitable

                                          9   resolution” of the Plan and any amendments thereto. In re Henry Mayo Newhall Mem’l Hosp., 282
                                         10   B.R. at 453; see also First-Day Declaration at 25, ¶ 96 (the goal of the Cases is a “bankruptcy court
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   supervised sale of some or all of the hospitals and related facilities, and the comprehensive
         DENTONS US LLP




                                         12   resolution of the Debtors financial obligations through a court approved plan of reorganization”).
           (213) 623-9300




                                         13                                        V.      CONCLUSION

                                         14           For the foregoing reasons, the Debtors respectfully request that this Court enter an order

                                         15   (i) granting the Motion, (ii) extending the Debtors’ exclusive right to file a plan of reorganization

                                         16   and gain acceptances of a plan of reorganization to March 2, 2020 (filing a plan) and April 30, 2020

                                         17   (obtaining acceptances) § 1121(d), and (iii) granting the Debtors such other and further relief as is

                                         18   just an proper.

                                         19

                                         20   Dated: January 1, 2020                             DENTONS US LLP

                                         21                                                      SAMUEL R. MAIZEL
                                                                                                 TANIA M. MOYRON
                                         22                                                      NICHOLAS A. KOFFROTH

                                         23                                                      By      /s/ Tania M. Moyron
                                                                                                         TANIA M. MOYRON
                                         24
                                                                                                 Attorneys for the Chapter 11 Debtors and
                                         25                                                      Debtors In Possession
                                         26

                                         27

                                         28

                                                                                             - 10 -
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER         Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                  Desc
                                                                       Main Document    Page 11 of 13


                                          1                              DECLARATION OF RICHARD G. ADCOCK

                                          2             I, Richard G. Adcock, declare that if called on as a witness, I would and could testify of my

                                          3   own personal knowledge as follows:

                                          4             1.     I am the Chief Executive Officer (“CEO”) of Verity Health System of California,

                                          5   Inc. (“VHS”). I became VHS’ CEO effective January 2018. Prior thereto, I served as VHS’ Chief

                                          6   Operating Officer (“COO”) beginning in August 2017. In my roles as COO and CEO at VHS, I

                                          7   have become intimately familiar with all aspects of VHS and its above-captioned affiliates who

                                          8   have also filed for bankruptcy protection (collectively the “Debtors,” and each a “Debtor”) as well

                                          9   as those affiliated entities that are not in bankruptcy. I submit this Declaration in support of the

                                         10   Debtors’ Motion for Entry of an Order Pursuant to Section 1121 of the Bankruptcy Code Extending
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   the Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances (the “Motion”).3
         DENTONS US LLP




                                         12             2.     I have worked for more than 14 years in the healthcare arena. During this period, I
           (213) 623-9300




                                         13   have accumulated extensive senior level experience in the areas of not-for-profit healthcare,

                                         14   especially in healthcare delivery, hospital acute care services, health plan management, product

                                         15   management, acquisitions, integrations, population health management, budgeting, disease

                                         16   management and medical devices. I also have meaningful experience in other related areas,

                                         17   including human resources and personnel management.

                                         18             3.     My background and familiarity with the Debtors’ day-to-day operations, business

                                         19   and financial affairs, and the circumstances leading to the commencement of these chapter 11

                                         20   bankruptcy cases are set forth more fully in my Declaration filed in Support of Emergency First-

                                         21   Day Motions [Docket No. 8] on August 31, 2018 (the “Petition Date”), and incorporated by

                                         22   reference into this Declaration.

                                         23             4.     The Debtors’ corporate structure is complex, and there also are many issues that

                                         24   arise in simply maintaining the Debtors’ operations pending resolution of these Cases. Among

                                         25   other issues, there are existing labor contracts which are being addressed, numerous pending

                                         26   medical malpractice, personal injury and employment law related cases which the Court has

                                         27
                                              3
                                         28       Unless otherwise defined herein, all capitalized terms have the definitions set forth in the Motion.

                                                                                                - 11 -
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00                 Desc
                                                                     Main Document    Page 12 of 13


                                          1   allowed to proceed through relief from the automatic stay, and vendors which require substantial

                                          2   negotiations to maintain relationships.

                                          3           5.      The Debtors have made significant progress in these Cases. The Debtors continue

                                          4   to operate their Hospitals and also (i) negotiated and closed the SCC Sale, (ii) negotiated and

                                          5   obtained Court approval of the sale of the remaining four Debtor Hospitals to SGM, (iii) resolved

                                          6   many cure issues related to executory contracts and leases in connection with the SCC and SGM

                                          7   Sales, (iv) reached conditional written agreements with all applicable labor unions under §§ 1113

                                          8   and 1114, (v) obtained a stipulated Court order finding that the assets subject to the SGM Sale could

                                          9   be sold free and clear of certain conditions imposed by the Attorney General, (vi) obtained
                                         10   stipulated resolutions concerning the proposed transfer of Medicare and Medi-Cal provider
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   agreements, (vii) engaged in substantial motions practice (and now appellate practice) with SGM
         DENTONS US LLP




                                         12   concerning SGM’s obligation to close the SGM Sale, (viii) sold other assets approved by various
           (213) 623-9300




                                         13   orders entered by the Court, (ix) filed the Plan and Disclosure Statement, and (x) attended to

                                         14   administrative compliance materials such as the Monthly Operating Reports. In connection

                                         15   therewith, the Debtors have dedicated a substantial amount of time to preparing and filing motions,

                                         16   other pleadings, documents and orders.

                                         17           6.      The Debtors drafted and filed their Plan and Disclosure Statement, and negotiated

                                         18   with major constitutes in these Cases concerning the Plan. The Debtors made significant progress

                                         19   in resolving objections to the Plan and Disclosure Statement. However, the recent events related

                                         20   to SGM will require modifications to the current Plan and Disclosure Statement. Consequently,

                                         21   the Debtors seek an extension to allow them to continue to address these issues while retaining

                                         22   exclusivity (including amendments to the Plan).

                                         23           7.      The Debtors are paying their ordinary course administrative expenses as they come

                                         24   due. The Debtors have paid over $16 million in critical vendor payments to prepetition creditors,

                                         25   and they continue to pay postpetition obligations when and as they come due. Further, the Debtors

                                         26   are current with respect to their reporting and payment requirements to the Office of the United

                                         27   States Trustee and other requirements of the Bankruptcy Code and Rules.

                                         28

                                                                                             - 12 -
                                              113926447\V-1
                                        Case 2:18-bk-20151-ER       Doc 3887 Filed 01/01/20 Entered 01/01/20 12:40:00               Desc
                                                                     Main Document    Page 13 of 13


                                          1           8.      The Debtors seek an extension of exclusivity for filing a plan and obtaining

                                          2   acceptances to advance their Cases to a successful conclusion, including to allow the Debtors time

                                          3   to file an amended Disclosure Statement and Plan as necessary while retaining exclusivity.

                                          4           I declare under penalty of perjury under the laws of the United States of America that the

                                          5   foregoing is true and correct.

                                          6           Executed this 28th day of December, 2019, in Los Angeles, California.

                                          7
                                                                                                     [TO BE SUBMITTED]
                                          8
                                                                                                     RICHARD G. ADCOCK
                                          9
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                            - 13 -
                                              113926447\V-1
